DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 4 of claim 7, the applicant uses the term “corresponds” in the limitation “the convexly curved shape is a shape warped convexly in a predetermined direction on the lower surface of the package, and an extending direction of the plurality of leads corresponds to the predetermined direction”; however, it is unclear what the applicant is actually stating.  For example, in FIG. 2, the applicant shows the convexly curved shape which “curves” in a vertical, downward direction but the leads 4 extend vertically and horizontally and in FIG. 1, the applicant shows the leads 4 extending in a horizontal direction which is opposite to the vertical, downward direction of the convexly curved shape.  Appropriate clarification and/or correction are required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In view of the 112 rejection above, claim(s) 1, and 6 thru 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caparas et al. US 8,455,988 B2.  Caparas discloses (see, for example, FIG. 2) a semiconductor device 100 comprising a semiconductor element 214, die pad 104, encapsulating member 102, and plurality of leads 110.  The semiconductor element 214 is mounted on a die pad 104.  The package includes the semiconductor element 214, the die pad 104, and the encapsulating member 102.  The lower surface of the package includes a back surface of the die pad 104 and has a convexly curved shape in the die pad 104 and the encapsulating member 102, which are both elements of the package.
Regarding claim 6, see, for example, FIG. 2 wherein Caparas discloses the encapsulating member 102 having protrusions.
Regarding claim 7, see, for example, FIG. 2 wherein Caparas discloses the convexly curved direction of the die pad 104, and encapsulating member 102 being downward, and an extending direction of the plurality of leads 110 also extending downwards.  Also see 112 rejection above.
Regarding claim 8, see, for example, FIG. 2 wherein Caparas discloses a lower surface of the package including a back surface of the die pad 104, and at least the encapsulating member 102 having a convexly curved shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caparas et al. US 8,455,988 B2 as applied to claims 1, and 6-8 above, and further in view of JP 08-125069 as disclosed by applicant’s IDS filed 4/13/20.  Caparas does not disclose a center of gravity of a structure including the package and the plurality of leads being shifted from a center of the package in plan view.  However, JP 08-125069 discloses (see, for example, figure 1(b)) a semiconductor device comprising a protrusion 6 that shifts the center of gravity of the semiconductor device.  It would have been obvious to one of ordinary skill in the art to have a center of gravity of a structure including the package and the plurality of leads being shifted from a center of the package in plan view in order to improve the packaging density on a substrate.

7.	Claims 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caparas et al. US 8,455,988 B2 as applied to claims 1, and 6-8 above, and further in view of Kunimitsu et al. US 2015/0318247 A1.  Caparas does not disclose a control integrated circuit.  However, Kunimitsu discloses (see, for example, FIG. 2) a semiconductor device 1 comprising a relay semiconductor chip (i.e. control circuit) 33 which controls the output of the semiconductor device.  It would have been obvious to one of ordinary skill in the art to have a control integrated circuit in order to form a more robust circuit for practical applications wherein the drive of the circuit may be controlled.
Regarding claim 4, Caparas does not disclose a snubber capacitor.  However, Kunimitsu discloses a semiconductor device 1 comprising a snubber capacitor 35.  It would have been obvious to one of ordinary skill in the art to have a snubber capacitor in order to suppress noise.
8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caparas et al. US 8,455,988 B2 as applied to claims 1, and 6-8 above, and further in view of Harada et al. US 2020/0098701 A1.  Caparas does not disclose the semiconductor element containing a wide band gap semiconductor as a material.  However, Harada discloses (see, for example, paragraph [0063], and FIG. 2) a semiconductor device comprising a semiconductor element 6.  In paragraph [0063], Harada discloses a semiconductor element with a wide band gap material has a high voltage resistance and a high allowable current.  It would have been obvious to one of ordinary skill in the art to have a semiconductor element containing a wide band gap semiconductor as a material in order to have a high voltage resistance and a high allowable current to render further miniaturization.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Eugene Lee
November 9, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815